Rhodes, J., concurring:
If it be held that section 5 of the Political Code is applicable to this case, so that the provisions of the Code in respect to the office of Inspector of Gas Meters are to be regarded as a continuation of the statute of 1863, then Bissell, the then incumbent of the office, would continue to discharge the duties thereof for the term mentioned in the Code, and after the expiration of that term would, by virtue of section 879 of the Political Code, continue to discharge the duties of his office, until his successor was qualified, and in that event the power of the Governor to appoint a successor not having accrued, because there was no vacancy in office which the Governor was authorized by statute to fill, the appointment of Parkinson would be void. But if, on the other hand, it be considered that by the operation of section 18 of the Political Code, the statute of 1863 is to be considered as repealed, then section 6 is applicable to the case, and by its provisions the then incumbent would continue to hold office under that Act “according to the tenure thereof.” The word “tenure,” as used in this section, is, in my opinion, to be construed as meaning term, the effect of which is to continue the incumbent in office for the period of four years from the time of his appointment. And under that construction—his term not having expired—the Governor had no power to appoint.
Section 6 was amended in 1874 by adding to it the words *413“except officers filled by appointment;” and the effect of the amendment was to cut off the term of office of the incumbent, at the time the amendment took effect. That amounted, in effect, to the expiration of his term, within the meaning of section 879 of the Code; and by virtue of that section he would continue to discharge the duties of his office, until his successor was qualified. It results from this that there was no vacancy in the office which the Governor was authorized to fill by appointment.
I concur with the Chief Justice in respect to the kind of vacancy in office which must exist, in order to authorize the Governor to appoint during a recess of the Senate; and I concur in the judgment.
Mr. Justice McKinstry concurred specially in the judgment.